Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter		
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 9, 12-13 and 16 are allowed due to proper inclusion of the allowable subject matter of claim 3, indicated in the Office Action mailed on 15 November 2021.
Claims 7-8 and 17-18 are allowed due to proper rewriting in independent form of claim 7, indicated allowable in the Office Action mailed on 15 November 2021.
Prior art does not disclose or suggest the claimed “a spring auger … and a volume adjustment member inside… has an adjustable length to adjust a size of the volume adjustment member to adjust the inside volume of the housing, and wherein the volume adjustment member comprises a first section and a second section extendably coupled to the first section to adjust the length of the volume adjustment member” in combination with the remaining claim elements as set forth in claims 4-6, 10-11, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/           Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                             

/LKR/
2/11/2022